DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:   None of the prior art, made of record, either singularly or in combination, teaches or fairly suggests the features presented in the limitations of claim 1, such as a virtual reality haptic feedback interaction system, characterized in that, comprising: 
the storage module comprises a corresponding drive circuit to generate different electrical signals characterizing different haptic feedback parameters; the corresponding relationships between the different haptic interaction environments and the different haptic feedback parameters are corresponding relationships between the different electrical signals and the different haptic feedback parameters; 
an electrical stimulation device equipped with multiple electrical stimulation channels: connected to the storage module, used to, according to different electrical signals received, control different frequency and pulse width parameters of current pulses output by each of the electrical stimulation channels as different haptic feedback parameters, and outputs the current pulses to a time-division multiplexing circuit; 
the time-division multiplexing circuit: connected to the electrical stimulation device, used to receive the corresponding current pulses output by the electrical stimulation device, and by selecting and controlling different output channels, an optimal stimulation paradigm for different haptic receptors is obtained; performs time-spatial pulse width and frequency combinations to the corresponding current pulses, and outputs to a flexible electrode array; the flexible electrode array;
connected to the time-division multiplexing circuit, used to output corresponding electrical stimulation pulses as claimed in Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













/VIJAY SHANKAR/Primary Examiner, Art Unit 2622